J-S19004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PHH MORTGAGE CORPORATION                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH TAGGART                            :
                                               :
                       Appellant               :   No. 211 EDA 2021

                Appeal from the Order Dated December 2, 2020
      In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): No. 2019-18155


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                           FILED AUGUST 31, 2022

        Kenneth Taggart1 appeals from the order denying his motion to strike

PHH Mortgage Corporation’s praecipe to discontinue the mortgage foreclosure


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 We note that after the notice of appeal and appellate briefs had been filed,
the Pennsylvania Disciplinary Board suspended Taggart’s counsel, Joshua
Thomas, Esquire. See Order, 10/1/21 (per curiam) (stating that “upon
consideration of the Recommendation of the Three-Member Panel of the
Disciplinary Board, the Joint Petition in Support of Discipline on Consent is
granted, and Joshua Louis Thomas is suspended on consent from the Bar of
this Commonwealth for a period of two years.”); see also Joint Petition in
Support of Discipline on Consent, 10/1/21, at 29 (wherein the parties
stipulated that Thomas “has a history of discipline in Pennsylvania for neglect
and incompetent representation. His misconduct in multiple representations
before various Federal Courts … demonstrates his current unfitness to practice
law.”). On appeal, Taggart does not seek new counsel, and instead, elected
to proceed pro se. See Notice to Court and Request to File Reply Brief and
Oral Argument, 6/22/22, at 1 (“Appellant, Kenneth Taggart, now represents
(Footnote Continued Next Page)
J-S19004-22


action without prejudice. Taggart argues that he would be prejudiced by the

discontinuance and raises various defenses regarding the underlying

foreclosure action. We affirm.

       On July 16, 2019, PHH filed a complaint in mortgage foreclosure against

Taggart, alleging that he failed to make any mortgage payments on his

property located in Telford, Pennsylvania, since April 1, 2009. PHH sought an

in rem judgment of over $1.2 million. Taggart filed preliminary objections to

the complaint. On October 18, 2019, PHH filed an amended complaint, raising

substantially the same claims. Taggart again filed preliminary objections to

the amended complaint.

       Subsequently, in November 2019, Taggart filed motions to compel

discovery and to deem requests for admissions admitted. PHH filed replies to

Taggart’s motions. The parties appeared for oral argument before a discovery

master on January 10, 2020; however, the master did not decide either of

Taggart’s motions; instead, he continued oral argument to February 14, 2020.

In the interim, the trial court overruled Taggart’s preliminary objections, and

on January 28, 2020, Taggart file an answer and new matter.




____________________________________________


himself in this case, Pro Se.”); see also 42 Pa.C.S.A. § 2501(a) (“In all civil
matters before any tribunal every litigant shall have a right to be heard, by
himself and his counsel, or by either of them.”); Rich v. Acrivos, 815 A.2d
1106, 1108 (Pa. Super. 2003) (“The law is well settled that there is no right
to counsel in civil cases.”).

                                           -2-
J-S19004-22


      On January 31, 2020, PHH filed a praecipe to discontinue the action

without prejudice pursuant to Pa.R.C.P. 229(c). PHH indicated that it filed the

praecipe to streamline the anticipated litigation and to reduce Taggart’s ability

to further delay PHH’s foreclosure efforts.

      On March 5, 2020, Taggart filed a motion to strike the discontinuance

and requested that the trial court enter an order either dismissing the claims

against Taggart with prejudice or enter a judgment in favor of Taggart and

against PHH. In the motion, Taggart argued that PHH was not the owner of

the underlying note and did not show a valid chain of title to the mortgage;

the foreclosure action was barred by the statute of limitations; and the action

was barred by laches because a previous foreclosure action on the same

mortgage    was   voluntarily   discontinued   by   PHH’s   predecessor,   GMAC

Mortgage, LLC.

      PHH filed a response, arguing that the trial court did not have authority

to act on Taggart’s motion under 42 Pa.C.S.A. § 5505 because it was filed

more than 30 days after the entry of the praecipe. Ultimately, the trial court

denied Taggart’s motion to strike the discontinuance. This timely appeal

followed.

      On appeal, Taggart raises the following questions for our review:

      1. Did the trial court fail to strike the voluntary discontinuance of
         [PHH] pursuant to Pa.R.C.P. 229(c)?

      2. Did [PHH] fail to evince ownership of the note and mortgage,
         or any future claims against [Taggart]?


                                      -3-
J-S19004-22


Brief for Appellant at 3 (some capitalization omitted; issues renumbered).

      As a preliminary matter, PHH argues that Taggart’s motion to strike the

discontinuance was untimely filed because it was filed on March 5, 2020, i.e.,

more than 30 days after action was discontinued on January 31, 2020, and,

therefore, the trial court did not have jurisdiction to address the motion to

strike under 42 Pa.C.S.A. § 5505 (“Except as otherwise provided or prescribed

by law, a court upon notice to the parties may modify or rescind any order

within 30 days after its entry, notwithstanding the prior termination of any

term of court, if no appeal from such order has been taken or allowed.”). See

Brief for Appellee at 13-15. In essence, PHH claims that when the action was

discontinued, there were no proceedings over which the trial court could

exercise its jurisdiction. See id. at 13.

      Pennsylvania     Rule   of   Civil    Procedure   229(a)   provides   that

discontinuance is the “exclusive method of voluntary termination of an action,

in whole or in part, by the plaintiff before commencement of the trial.”

Pa.R.C.P. 229(a). “A discontinuance in strict law must be by leave of court,

but it is the universal practice in Pennsylvania to assume such leave in the

first instance.” Levitt v. Patrick, 976 A.2d 581, 587 (Pa. Super. 2009)

(citation omitted).

      However, “[t]he court upon petition and after notice, may strike off a

discontinuance in order to protect the rights of any party from unreasonable

inconvenience, vexation, harassment, expense, or prejudice.” Pa.R.C.P.


                                      -4-
J-S19004-22


229(c). “The causes which will move the court to withdraw its assumed leave

and set aside the discontinuance are addressed to its discretion[.]” Levitt,

976 A.2d at 587 (citation omitted). Further, “Rule 229(c) does not establish a

time within which a motion to strike a discontinuance must be filed.”

Nastasiak v. Scoville Enterprises, Ltd., 618 A.2d 471, 473 (Pa. Super.

1993)

      Here, a discontinuance entered prior to trial cannot be immediately

appealed but first must be addressed at the trial court’s discretion pursuant

to a motion to strike. See Pa.R.C.P. 229(c); see also U.S. Bank Tr. Nat’l

Ass’n as Tr. of Lodge Series III Tr. v. Unknown Heirs Under Brolley,

2022 PA Super 107, 2022 WL 2062058, *6 (Pa. Super. 2022) (noting that

“[u]nlike a judgment entered by confession or by default, which remains

within the control of the court indefinitely and may be opened or vacated at

any time upon proper cause shown, a judgment entered in an adverse

proceeding ordinarily cannot be disturbed after it has become final.”) (citation

omitted). Therefore, because Rule 229(c) does not establish a time limit to

file a motion to strike and setting aside a discontinuance prior to trial remains

within the trial court’s control, it had jurisdiction to address Taggart’s motion

to strike even though he filed it over 30 days after the praecipe. See, e.g.,

Nastasiak, 618 A.2d at 473-74 (determining the trial court abused its

discretion in refusing to strike a discontinuance due to a 6-month delay in

filing the petition to strike the discontinuance); Hopewell v. Hendrie, 562


                                      -5-
J-S19004-22


A.2d 899, 900-01 (Pa. Super. 1989) (concluding that motion to strike

discontinuance filed nine months after discontinuance was filed by plaintiff’s

counsel without notice to plaintiff should have been granted, noting that

plaintiff filed the motion within one month of discovering the discontinuance).2

       In his first claim,3 Taggart contends that the trial court should have

granted his motion to strike the discontinuance to protect him from

unreasonable inconvenience, vexation, harassment, expense, or prejudice.

See Brief for Appellant at 4, 8-9. Taggart highlights PHH’s failure to hold the

note; as such, he argues that the voluntary discontinuance should have been

stricken by the trial court and a judgment entered in his favor. See id. at 5,

8, 10. To that end, Taggart asserts that subjecting him to future claims which

have no basis in law establishes an abuse of discretion by the trial court. See

id. at 6, 8, 9. Taggart further notes that discovery had commenced in the



____________________________________________


2 We note that in an unpublished decision, the Commonwealth Court recently
found that “[b]ecause a praecipe to discontinue serves as a final order, under
Section 5505 of the Judicial Code, a court loses jurisdiction to modify or
rescind that order after 30 days of its entry.” Wilmington Twp. v. Hahn,
2020 WL 1026242, at *6 (Pa. Cmwlth. 2020). However, “decisions rendered
by the Commonwealth Court are not binding on this Court.” Beaston v.
Ebersole, 986 A.2d 876, 881 (Pa. Super. 2009); see also Pa.R.A.P. 126(b)
(noting that unpublished memorandum opinions by the Commonwealth Court
may be cited for their persuasive value).

3 Taggart’s brief does not separate his argument into as many sections as
provided in the statement of questions. See Pa.R.A.P. 2119(a) (stating
argument shall be divided into as many sections as there are questions
presented). Nevertheless, despite Taggart’s failure to comply with Rule
2119(a), we will address his claims.

                                           -6-
J-S19004-22


case, and that PHH discontinued the action on the day it had to comply with

discovery requests. See id. at 7, 8.

      As noted above, the decision to strike a praecipe to discontinue is within

the sound discretion of the trial court and we will not reverse in the absence

of an abuse of that discretion. See Fancsali ex rel. Fancsali v. Univ. Health

Ctr. of Pittsburgh, 761 A.2d 1159, 1162 (Pa. 2000). In making its

determination, the trial court must consider the facts and weigh the equities,

including “the benefits or injuries which may result to the respective sides if a

discontinuance is granted.” Foti v. Askinas, 639 A.2d 807, 808 (Pa. Super.

1994); accord U.S. Bank Tr. Nat’l Ass’n, 2022 WL 2062058, at *5.

      To determine if a party opposing a discontinuance has been prejudiced,

“our courts have considered, inter alia, the length of time for which the case

has been pending, the effort and expense those parties have incurred in

discovery, and the disadvantage imposed by the passage of additional time

on the parties’ ability to litigate the claim.” Marra v. Smithkline Beecham

Corp., 789 A.2d 704, 706-07 (Pa. Super. 2001) (citation omitted).

      We conclude that the trial court did not abuse its discretion in denying

Taggart’s motion to strike the discontinuance. Here, PHH’s discontinuance of

its action does not prejudice, inconvenience, or harass Taggart. Indeed,

Taggart fails to establish that the discontinuance will affect his ability to defend

any subsequent foreclosure action arising out of this case. In this regard,

Taggart is free to raise his extensive defenses in any future action, without


                                       -7-
J-S19004-22


regard for the discontinuance in this action. See Nastasiak, 618 A.2d at 473

(noting that in determining “prejudice,” courts must consider whether allowing

the action to proceed after it had been discontinued will put the defendant at

any significant disadvantage in defending a subsequent lawsuit).

      Moreover, Taggart filed his answer and new matter three days before

the praecipe for discontinuance and the parties had not conducted extensive

discovery at that time. Accordingly, any purported economic burden that

litigation placed on Taggart would be absorbed, at least in part, by the fact

that he has maintained the mortgaged property without paying the mortgage.

See Taggart v. Deutsche Bank Nat’l Trust Co., et al., 2021 WL 2255875,

**1-2 (E.D. Pa. 2021) (explaining that Taggart is a serial litigant who has

been involved in over 30 cases wherein he attempts to avoid paying his

obligations under various mortgages).

      Finally, we reject Taggart’s assertion that any future foreclosure actions

are barred by the statute of limitations. As the trial court correctly found, the

mortgage at issue is under seal. See Trial Court Opinion, 5/20/21, at 7-9; see

also Driscoll v. Arena, 213 A.3d 253, 259 (Pa. Super. 2019) (noting that “a

presumption of a sealed document arises where the pre-printed word ‘seal’

appears by the signatures.”). Accordingly, a twenty-year statute of limitations

applies. See 42 Pa.C.S.A. § 5529. We likewise reject Taggart’s claim that the

Legislature’s amendment of Section 5529, which deleted the expiration date

of the statute, see Act No. 2018-46, H.B. 1979, § 1, would impose an ex post


                                      -8-
J-S19004-22


facto application of the statute of limitations upon him. See Brief for Appellant

at 23-24. Taggart does not cite to any case law to support this proposition or

establish that the mere deletion of the expiration date of the statute changed

the statute of limitations for this mortgage under seal.

      In light of the foregoing, we conclude that the trial court did not err in

finding Taggart will not suffer any prejudice, harassment, inconvenience, or

vexation due to the discontinuance. Consequently, Taggart’s claim is without

merit.

      Taggart’s remaining claims raise defenses to the underlying foreclosure

action and seek resolution of his new matter. See Brief for Appellant at 10-

31. However, the only issue properly before this Court is whether the trial

court abused its discretion in denying Taggart’s motion to strike the

discontinuance. Therefore, we will not resolve PHH’s foreclosure action on the

merits, or Taggart’s defenses or new matter. As noted above, Taggart is free

to raise any of these defenses if PHH brings another action. Accordingly, we

affirm the trial court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2022

                                      -9-